Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “storage device” and “execution device” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-8 are directed to a device (i.e. article of manufacture). Therefore, claims 1-8 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A road surface inclination angle calculation device comprising: 
a storage device configured to store mapping data that prescribes mapping, the mapping including, as input variables, a front-rear acceleration variable that is a variable indicating an acceleration of a vehicle in a front-rear direction and a drive wheel torque variable that is a variable indicating torque of a drive wheel of the vehicle, and the mapping including, as an output variable, an inclination angle variable that is a variable indicating an inclination angle of a road surface on which the vehicle is traveling for a travel direction of the vehicle, and 
an execution device configured to acquire values of the input variables and configured to calculate a value of the output variable by inputting the acquired values of the input variables to the mapping. 
The examiner submits that the foregoing bolded limitations constitute a “mathematical process” because under its broadest reasonable interpretations, the limitations cover a mere calculation of a variable given input variables. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A road surface inclination angle calculation device comprising: 
a storage device configured to store mapping data that prescribes mapping, the mapping including, as input variables, a front-rear acceleration variable that is a variable indicating an acceleration of a vehicle in a front-rear direction and a drive wheel torque variable that is a variable indicating torque of a drive wheel of the vehicle, and the mapping including, as an output variable, an inclination angle variable that is a variable indicating an inclination angle of a road surface on which the vehicle is traveling for a travel direction of the vehicle, and 
an execution device configured to acquire values of the input variables and configured to calculate a value of the output variable by inputting the acquired values of the input variables to the mapping. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
	In particular, the claim element of the storage device amounts to a generic component performing well understood and routine activity such as receiving and storing input and output variables which is necessary data gathering and outputting, see MPEP 2016.05(g)(3). Additionally the execution device amounts to no more than a generic component that does not improve the technical field, see MPEP 2106.05(a)(II). Additionally the execution device merely performs computational functions being performed in a generic manner, see MPEP 2106.05(I)(B).  Therefore, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of a storage device to store input and output variables amounts to no more than necessary data gathering and outputting. Additionally the element of an execution device performing a mathematical function amounts to no more than performing basic computer functions such performing functions known in the art, see MPEP 2106.05(d)(I)(2). Therefore these additional elements are not sufficient to amount to significantly more than the judicial exception. 
Therefore, the claim is not patent eligible.
Regarding claims 2-4 and 6-8 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claim 4, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Asbogard et al. (US 2019/0263414; hereinafter Asbogard). 
Regarding Claim 1:
Asbogard discloses a road surface inclination angle calculation device comprising: a storage device configured to store mapping data that prescribes mapping, the mapping including, as input variables, a front-rear acceleration variable that is a variable indicating an acceleration of a vehicle in a front-rear direction and a drive wheel torque variable that is a variable indicating torque of a drive wheel of the vehicle (Asbogard, Para. [0034], Asbogard discloses an ECU arranged to receive information, data, measurement values representative of a vehicle acceleration and torque of the vehicle and store this information, see Para. [0035]), and the mapping including, as an output variable, an inclination angle variable that is a variable indicating an inclination angle of a road surface on which the vehicle is traveling for a travel direction of the vehicle (Asbogard, Para. [0034-0038], Asbogard discloses outputting the estimated road inclination of the vehicle), and 
an execution device configured to acquire values of the input variables and configured to calculate a value of the output variable by inputting the acquired values of the input variables to the mapping (Asbogard, Para. [0034-0056], Asbogard discloses the ECU acquires the values of the input variables and calculates the inclination angle based on the input variables). 
Regarding Claim 2:
Asbogard further discloses wherein the input variables include a vehicle speed variable that is a variable corresponding to a travel speed of the vehicle (Asbogard, Para. [0034], Asbogard discloses the vehicle speed as an input variable to calculate the road inclination).  
Regarding Claim 3:
Asbogard further discloses wherein the input variables include a weight variable that is a variable corresponding to a weight of the vehicle (Asbogard, Para. [0034], Asbogard discloses the vehicle weight as an input variable to calculate the road inclination).  
Regarding Claim 5:
Asbogard discloses a road surface inclination angle calculation device comprising: a storage device configured to store mapping data that prescribes mapping, the mapping including, as input variables, a front-rear acceleration variable that is a variable indicating an acceleration of a vehicle in a front-rear direction, a drive source torque variable that is a variable indicating output torque of a drive source of the vehicle, a gear ratio variable that is a variable indicating a gear ratio of a power transfer system that is provided on a power transfer pass between the drive source and a drive wheel in the vehicle, and a braking variable that is a variable indicating a braking force of a braking device of the vehicle (Asbogard, Para. [0034], [0036], Asbogard discloses an ECU arranged to receive information, data, measurement values representative of a vehicle acceleration, torque of the vehicle, gear ratio, and braking of the vehicle and store this information, see Para. [0035]), and the mapping including, as an output variable, an inclination angle variable that is a variable indicating an inclination angle of a road surface on which the vehicle is traveling for a travel direction of the vehicle (Asbogard, Para. [0034-0038], Asbogard discloses outputting the estimated road inclination of the vehicle); and 
an execution device configured to acquire values of the input variables and configured to calculate a value of the output variable by inputting the acquired values of the input variables to the mapping (Asbogard, Para. [0034-0056], Asbogard discloses the ECU acquires the values of the input variables and calculates the inclination angle based on the input variables).  
Regarding Claim 6:
Asbogard further discloses wherein the input variables include a vehicle speed variable that is a variable corresponding to a travel speed of the vehicle (Asbogard, Para. [0034], Asbogard discloses the vehicle speed as an input variable to calculate the road inclination).  
Regarding Claim 7:
Asbogard further discloses wherein the input variables include a weight variable that is a variable corresponding to a weight of the vehicle (Asbogard, Para. [0034], Asbogard discloses the vehicle weight as an input variable to calculate the road inclination).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Asbogard in view of Herrera et al. (US 2015/0073744; hereinafter Herrera).
Regarding Claim 4:
Asbogard discloses the road surface inclination angle calculation device according to claim 1.
Asbogard fails to explicitly disclose wherein the input variables include an extension inclination angle variable that is a variable indicating the inclination angle of the road surface for an extension direction of a road at a present position of the vehicle, and the extension inclination angle variable is determined in advance as map information stored in the storage device.
Herrera, in the same field of endeavor of surface angle determination, discloses wherein the input variables include an extension inclination angle variable that is a variable indicating the inclination angle of the road surface for an extension direction of a road at a present position of the vehicle, and the extension inclination angle variable is determined in advance as map information stored in the storage device (Herrera, Para. [0017], Herrera discloses a surface angle sensor for measuring the angle of the surface in relation to the horizon as an input before calculation of relative inclination angle of the road).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Asbogard to include a inclination angle variable based on the inclination of the surface in front of the vehicle as disclosed by Herrera in order to provide accurate estimates of the relative road inclination angle across all frequency domains, see Para. [0018].
Regarding Claim 8:
The claim recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2021/0070360) – discloses an apparatus and method for estimating a slope angle of the road.
Nakamura et al. (US 2016/0280228) – discloses a control device of a vehicle with a hill ascent angle update determiner, slope estimator, and hill ascent angle estimator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664